Citation Nr: 0912612	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease status post coronary bypass surgery.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from June 1950 until December 
1953 and from May 1960 until March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The veteran requested a Travel Board hearing in his August 
2002 Substantive Appeals (VA Form 9 Appeal to Board of 
Veterans' Appeals).  The record reflects the Travel Board 
hearing was held in August 2003.  Subsequently, a Board 
decision in August 2004 remanded the claims for additional 
development.  By letter dated in April 2008, the veteran was 
apprised that the Veterans Law Judge who had conducted the 
August 2003 hearing was no longer employed by the Board.  The 
veteran was afforded the opportunity to present testimony at 
an additional hearing.  By response received in April 2008, 
the veteran requested a Travel Board hearing.  That hearing 
was conducted in September 2008 at the Phoenix, Arizona, RO; 
a transcript of the hearing is of record.

The Veteran's claims are based on his contention that he was 
exposed to Agent Orange during service.  Previously, claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam were subject to 
a stay imposed as a result of the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In that case, the Court 
held that, for the purpose of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a veteran who served in waters offshore 
of the Republic of Vietnam actually set foot on land.  
However, in May 2008, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the 
Veterans Court.  As such, the previous stay is no longer in 
effect and the Board may resume adjudication of the 
previously stayed cases.  See Chairman's Memoranda No. 01-09-
03, Stay Lifted on Processing of Claims for Compensation 
Based on Exposure to Herbicides affected by Haas v. Nicholson 
(January 22, 2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran's diabetes mellitus did not become manifest 
in service or within the first postservice year and is not 
shown to be related to service.

3.  A chronic heart disability was not manifested in service 
or within the first postservice year; and the preponderance 
of the evidence is against a finding that any current heart 
disability, to include coronary artery disease, is 
etiologically related to the Veteran's service.

4.  The Veteran's hypertension did not become manifest in 
service or within the first postservice year and is not shown 
to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice was sent in August 2004 and the claims were 
readjudicated in January 2008.  Mayfield, supra.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  Dingess, supra.

VA has obtained service personnel and service treatment 
records as well as private and VA medical records.  VA 
examinations and medical opinions have been obtained with 
respect to the claims.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection Claims

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes and hypertension, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The Veteran's claims are based in part on the theory that he 
was exposed to herbicide agents while service.  Under 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval 
or air service and has a disease that is listed in § 
3.309(e), such disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in service, provided that 
the rebuttable presumptions of § 3.307(d) are also satisfied.  
The diseases associated with herbicide exposure include 
diabetes mellitus.  Applicable regulations provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  38 
C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran has contended that his diabetes mellitus is 
attributable to exposure to Agent Orange in service.  The 
record shows that the Veteran was awarded the Vietnam Service 
Medal, however there is no evidence that he ever set foot 
within the land borders of Vietnam.  In fact, the Veteran 
does not contend that he was physically in Vietnam (see his 
Travel Board hearing testimony), but believes that he was 
exposed to Agent Orange while flying on low-altitude Naval 
missions searching for submarines in the waters around 
Vietnam with open bomb bay doors, and from climbing over and 
inspecting aircraft after missions in areas that may have 
been sprayed with Agent Orange.  

His personnel records show that the Veteran served in the 
Navy as an aircrewman with Patrol Squadron Six based in 
Okinawa, Japan.  There is no objective evidence supporting 
his alleged Agent Orange exposure.  Based on the foregoing, 
the Veteran is not shown to have served in the Republic of 
Vietnam, and thus the presumptions for exposure to herbicides 
are not applicable in this case.  

The service treatment records do not show any diagnosis of 
diabetes mellitus.  On service examinations in February 1972 
and November 1973, the Veteran's albumin and sugar were noted 
as negative.  

The earliest diagnosis of diabetes mellitus of record is in 
the late 1990s.  A VA examination was conducted in July 2007.  
The examiner diagnosed diabetes mellitus, type 2, and stated 
that:

My opinion is that his diabetes mellitus 
is at least as likely as not caused by or 
a result of the Agent Orange exposure or 
herbicide exposure in Vietnam.  My 
specific evidence I reviewed considering 
the following opinion is the C-file two 
volumes I reviewed, Google search, the 
History of Agent Orange use in Vietnam, 
and historical review from the Veteran's 
perspective.

As noted above, the Veteran is not entitled to a presumption 
of exposure to Agent Orange in service, and the objective 
record fails to confirm any such exposure.  Thus, the opinion 
of the VA examiner associating the Veteran's current diabetes 
mellitus with exposure to Agent Orange is not probative as 
there is no support in the record for the alleged exposure.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  The post-service medical evidence shows 
that the Veteran was first treated for diabetes mellitus 
decades after his separation from service, and the medical 
evidence in support of a link between the current diabetes 
mellitus and his active service is based on the Veteran's 
history of exposure to Agent Orange, a history that is not 
supported by the objective record.  

Additional evidence in support of the Veteran's service 
connection claim for diabetes mellitus is his own lay 
assertions and Travel Board hearing testimony.  As a lay 
person, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a supported medical nexus between the 
Veteran's diabetes mellitus and any confirmed incident of 
service, the Board finds that service connection for diabetes 
mellitus is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.


Heart Disorder

It is neither shown nor alleged that a heart disability 
became manifested (and was incurred or aggravated) in 
service.  The heart was noted as normal on all examinations 
during service.  The Veteran's only contention has been that 
he has a heart disability secondary to diabetes mellitus.  As 
service connection for diabetes mellitus is being denied, 
there is no basis for secondary service connection for 
hypertension.  38 C.F.R. § 3.310(a).  

The Veteran was evaluated for possible coronary artery 
problems in October 1996.  He underwent a triple coronary 
bypass in June 1997.  VA examination in July 2007 diagnosed 
coronary artery disease.

The record shows that heart disease was first manifested in 
the late 1990s, approximately 20 years after the Veteran's 
separation from service.  Regarding direct and presumptive 
service connection, it is reasonably established that the 
Veteran has a current diagnosis of coronary artery disease.  
There is no evidence, however, that the Veteran had heart 
disease in service (nor does the Veteran allege such) or that 
the Veteran's heart disease became manifest in the first 
post-service year.  See 38 C.F.R. § 3.307, 3.309.  Also, 
there is no competent medical evidence of record indicating 
that the Veteran's coronary artery disease is otherwise 
directly related to service.  In the absence of any such 
evidence, there is no basis for awarding service connection 
for coronary artery disease on a direct or presumptive basis.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.307, 3.309.

Hypertension

The Veteran essentially claims that he has hypertension that 
was caused by his diabetes mellitus.  As service connection 
for diabetes mellitus is being denied, there is no basis for 
secondary service connection for hypertension.  38 C.F.R. § 
3.310(a).  

Hypertension was not noted during service.  In May 1968, his 
blood pressure was noted as 112/68.  In February 1972 it was 
104/68.  In November 1973 it was 122/78.  In December 1975, a 
reading of 120/70 was made.

In October 1996 his blood pressure was noted as 132/80.  In 
August 1999 his blood pressure was noted as 166/76.  VA 
examination in July 2007 diagnosed hypertension, well 
controlled.

The record shows that hypertension was first manifested in 
the late 1990s, more than 20 years after the Veteran's 
separation from service.  Regarding direct and presumptive 
service connection, it is reasonably established that the 
Veteran has a current diagnosis of hypertension.  There is no 
evidence, however, that the Veteran had hypertension in 
service (nor does the Veteran allege such) or that the 
Veteran's hypertension became manifest in the first post-
service year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is 
no competent medical evidence of record indicating that the 
Veteran's hypertension is otherwise directly related to 
service.  In the absence of any such evidence, there is no 
basis for awarding service connection for hypertension on a 
direct or presumptive basis.  38 C.F.R. § 3.307, 3.309.  
Also, see supra.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


